Citation Nr: 1420070	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to November 1981 and from February 1982 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The issue currently on appeal was previously before the Board in May 2013, at which time it was remanded for additional development.  The issue has now been returned to the Board for further appellate action.  

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for March 2010.  The Veteran did not appear for this hearing.  Since the Veteran failed to report for the hearing or provide good cause for the absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011).  

The Board notes that the Veteran was provided a supplemental statement of the case (SSOC)  in August 2013.  After the SSOC, the VA RO received a private medical treatment record that included a diagnosis of PTSD.  The issue has not been readjudicated.  However, in September 2013, the Veteran signed a waiver of agency of original jurisdiction consideration of additional evidence.  Thus, the Board finds that RO consideration of the private medical treatment record is waived.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record does not show that the Veteran has an acquired psychiatric disorder, to include PTSD, that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran was mailed a letter in January 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The January 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA examinations were provided in May 2013 and August 2013 in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the Veteran's September 2013 letter to the Board, the Veteran noted that the August 2013 evaluation was "a social interview and not a PTSD examination," and he noted that the "capacity, professionalism and experience of Dr. Peterson is questionable."  Here, as discussed below, the August 2013 examination report is adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.  Further, the Veteran was provided an additional VA examination, which he does not contend is inadequate.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met, see 38 C.F.R. § 3.159(c)(4) (2013), and there is no basis to find that the VA examination was inadequate, or that a remand for a new examination is required.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2013).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Service connection for a disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an organic alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. at 1381.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Veteran asserts that he suffers from an acquired psychiatric disorder, specifically PTSD.  He claims that PTSD is a result of an in-service personal assault in 1981.

A review of the service treatment records (STRs) shows no complaints of or treatment for psychiatric symptoms.  The STRs do not include an actual treatment document dated in November 1981.  However, as noted in the May 2013 Board Remand, the Veteran was granted service connection in a November 2007 rating decision for posttraumatic headaches based on an in-service head trauma.  The November 2007 rating decision referred to an STR that showed the Veteran sustained head trauma on November 6, 1981, while at basic training at Fort Jackson, South Carolina.  In view of the specificity of the November 2007 rating decision, the Board assumes that a November 6, 1981, document was before the RO and has since been misplaced.  Also of record is a report of investigation which notes that the Veteran reported he was robbed at gun point on October 31, 1981.  The STRs also include a reference to a history of a mugging upon examination in 1983.  In October 1983, the Veteran was afforded a separation examination.  The Veteran was evaluated as clinically normal.  In the corresponding report of medical history, the Veteran specifically checked "no" in response to the questions of whether he ever had "depression or excessive worry," or "nervous trouble of any sort."  

A review of the VA treatment notes of record shows that the Veteran has been diagnosed with a variety of psychiatric disorders including depression NOS, opioid and cocaine dependence, substance induced depressive disorder, dysthymic disorder, and substance induced mood disorder.  The Veteran has been treated on a regular basis at the VA medical center since 2010, and the Veteran has been admitted to the San Juan VA psychiatric acute inpatient care unit several times from August 2005 to January 2014.

In May 2013, the Veteran was afforded a VA mental disorders examination.  The examiner reviewed the Veteran's claims file and recited his reported history.  The Veteran reported that he was assaulted during basic training and that he attributes his mental disorder to that event.  

After mental status examination, the examiner diagnosed substance induced mood disorder, opioid dependence in remission, and cocaine dependence in remission.  The examiner noted that the Veteran's psychiatric treatment had always been related to his substance abuse.  The examiner noted that there were no complaints of or treatment for depression secondary to service-connected posttraumatic headaches.

In August 2013, the Veteran was afforded a VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.

After mental status examination, the examiner diagnosed polysubstance (alcohol, cannabis, heroin, cocaine) dependence and substance induced mood disorder.  The examiner noted that the Veteran's "use of illegal substances is etiologically related to the mood disorder, and overshadows the symptoms that might be related to the TBI."  The examiner noted that the Veteran's reported stressor was adequate to support the diagnosis of PTSD, but that he did not fulfill the symptoms criteria for persistent re-experiencing the traumatic event, persistent avoidance of the stimulus, nor persistent hyper-arousal.  The examiner noted that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran gave no history of psychiatric complaints at the October 1983 separation examination and did not pursue treatment until February 2004 when he sought psychiatric care due to illegal substance use.  The examiner noted that the use of illegal substances "is a significant component in [the] Veteran's psychosocial functioning."  The examiner also noted that "a temporal relationship between the neuropsychiatric disorder and the Veteran's military service, and the event that led to his stressor and the service connected physical conditions is not established."  

The Veteran has also submitted private treatment notes.  In September 2010, the Veteran was treated at Partial Hospitalization Program, San Juan Capestrano System.  The Veteran was admitted on September 10, 2010, and discharged on September 30, 2010.  The Veteran was diagnosed with PTSD and a history of polysubstance dependency.  The summary of discharge notes the Veteran's symptoms, his history of personal assault and a mental status examination.  The specific PTSD criteria are not listed.

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  As described in detail above, all the competent, credible, and probative evidence explains why any acquired psychiatric disorder is unrelated to active duty or any service-connected disabilities.  

The Board notes that the foregoing VA medical opinions against the claim are highly probative as they were rendered following a complete review of the Veteran's pertinent history and an examination of the Veteran, and they are well supported.

The Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  For that reason, the Board finds that September 2010 diagnosis of PTSD and treatment for PTSD symptoms is of less probative value.  The "diagnosis" of PTSD is not supported with a full DSM-IV analysis of record and it does not indicate that a full review of the Veteran's claims file and medical history was made.  Further, this is the only diagnosis of PTSD in the over one thousand pages of medical records.  In contrast, the VA examinations and opinions explain how the Veteran's substance dependence affects his psychiatric symptoms.  Both opinions, from two different examiners, came to the conclusion that the Veteran's substance abuse was largely responsible for his psychiatric symptoms.  The September 2010 private examiner did not address how the Veteran's substance dependence affected his psychiatric symptoms.  Instead, the September 2010 private examiner attributed all of the Veteran's psychiatric symptoms to an acquired psychiatric disorder.  Thus, the Board gives more weight to the opinions of the VA examiners.

Further, while the Veteran might sincerely believe that he has a psychiatric disability that is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current medical diagnosis of PTSD or another acquired psychiatric disorder that is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In sum, the Board finds that the Veteran does not meet the DSM-IV criteria for PTSD based on the May 2013 and August 2013 VA examinations and opinions.  The VA examiners have competently opined that the Veteran does not have a current psychiatric disorder that is etiologically related to his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disorder, to include PTSD, is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


